DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/23/2022. Claims 1-7, 10-11, 13-19, and 21-27 are pending in the current office action. Claims 14-15 are withdrawn as being drawn to non-elected species and claims 1-7, 10-11, 13, 16-19, and 21-27 are examined herein. Claims 1, 5-7, 10-11, 13, 17, 19, and 21-26 have been amended by the Applicant. Examiner Note: withdrawn claims 14-15 depend from cancelled claim 9. Applicant is encouraged to amend claims 14-15 to depend from claim 1. 

Status of the Rejection
All claim objections and 112(b) rejections from the previous office action have been withdrawn in view of the amended claims. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 11, 13, 16-19, 21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Winter et al. (JA Winter, B Patoli, KA Bunting, DNA binding in high salt: analyzing the salt dependence of replication protein A3 from the halophile Haloferax volcanii, Archaea, ID 719092 (2012) 1-12). Evidentiary support provided by Wold et al. (MS Wold, Replication Protein A: a heterotrimeric, single-stranded DNA-binding protein required for eukaryotic DNA metabolism, Annu. Rev. Biochem. 66 (1997) 61-92). 
Regarding claims 1, 11, 13, and 21, Turner discloses a method for translocating a single-stranded nucleic acid through a nanopore sensor or reader (nanopore sequencing devices and methods for translocating single stranded DNA/RNA [abstract; Para. 0161]) comprising:
contacting the single-stranded nucleic acid inserted in the a nanopore sensor or reader comprising an aperture having a diameter that prevents single-wherein the diameter of the nanopore physically occludes the passage of the nucleic acid strand with the compound attached and thus the kinetics of the translocation can be controlled by the concentration of the compounds 200/204 bound to the nucleic acid 201; the concentrations of SSBs/Nucleic acid shown in Fig. 11 is 13:1; the “first region” is either the region with the binding proteins 200 on the cis side, or the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]); and
electrophoretically inducing translocation of a second region of the single-stranded nucleic acid not bound by  contact the aperture of the nanopore sensor or reader (the translocation through the nanopore under an applied voltage is controlled by the binding proteins wherein the kinetics of the nucleic acid translocation is controlled by the concentration of the binding proteins because the nanopore occludes/blocks the passage of the nucleic acid with the bound proteins and thus the translocation speed is controlled by the kinetics of the protein binding/removal from the nucleic acid strand; the region with no bound SSBs is the “second region” [Paras. 0050, 0161; Figs. 11 and 14]). 
Turner discloses wherein the binding protein can include E. Coli SSB, Tth SSB, Taq SSB, or any of the broad class of single-stranded DNA binding proteins or eukaryotic binding proteins [Para. 0152]. 
Turner is silent on other types of SSB proteins and thus fails to expressly teach wherein the SSB are “an extremophile replication protein A”. Turner also fails to expressly teach wherein conditions comprise a salt concentration “greater than 1 M”, of instant claim 1, wherein “the extremophile is a halophile”, of instant claim 11, wherein the RPA is RPA3 of Haloferax volcanii”, of instant claim 13, and wherein “the salt concentration is greater than 2M”, of instant claim 21. 
One skilled in the art, in light of the teachings of Tuner that any single-stranded DNA binding protein or eukaryotic binding protein would be suitable for the device [Para. 0152] would look to known single-stranded DNA binding proteins. Replication protein A is a well-known binding protein as evidenced by Wold that teaches “Replication protein A is a single-stranded DNA-binding protein that is required for multiple processes in eukaryotic DNA metabolism, including DNA replication, DNA repair, and recombination” [abstract]. Winter discloses the use of a binding protein that binds to DNA under high salt concentrations [title] wherein the SSBs include an RPA3 protein from the halophile Haloferax volcanii that is able to bind to DNA even in salt concentrations up to 3M KCl [abstract; 4. Discussion, Para 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SSBs proteins disclosed by Turner with the RPA3 binding protein from Haloferax volcanii, and to use in higher salt concentrations in up to 3M KCl or higher, because Winter teaches that such binding protein is able to bind DNA even in high salt concentrations up to 3 M [abstract; 4. Discussion, Para 4]. The simple substitution of one known for another (i.e., one binding protein for another binding protein) is likely to be obvious when predictable results are achieved (i.e., binding DNA in high salt concentrations) [MPEP § 2143(B)]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e., it is obvious to utilize a concentration up to 3M as taught by Winter, which overlaps with the instant range of “greater than 1M” [MPEP 2144.05 (I)]. RPA3 of Haloferax volcanii is an extremophile that is a halophile and thus meets the limitations of instant claims 1 and 11 which require an “extremophile” and wherein the extremophile is a “halophile”.  
Regarding claim 2, Turner further discloses wherein the single-stranded nucleic acid is DNA ([Paras. 0003, 0047, 0072, 0152, 0161]). 
Regarding claim 3, Turner further discloses wherein the single-stranded nucleic acid is RNA ([Paras. 0003, 0047, 0072]).
Regarding claim 4, Turner further discloses wherein the nanopore sensor or reader is a biological nanopore sensor or reader ([Paras. 0075, 0099, 0173-0174]).
Regarding claim 5, Turner further discloses wherein the biological nanopore sensor or reader is alpha-hemolysin…mycobacterium smegmatis porin A (MspA) (the nanopore can comprise a protein such as alpha hemolysin or MspA [Para. 0075. 0099]).
Regarding claim 6, Turner further discloses wherein the nanopore sensor or reader is a synthetic nanopore sensor or reader (the nanopore sensor can include a solid-state or synthetic nanopore [Paras. 0099, 0173]). 
Regarding claim 7, Turner further discloses wherein the translocation through the nanopore sensor or reader of the second region of the single-stranded nucleic acid having the RPA bound to the first region is slower relative to the translocation through the nanopore sensor or reader of the second region of the single-stranded nucleic acid without the RPA bound to the first region (Turner teaches that the kinetics/speed of translocation is controlled by the presence/concentration of the SSBs on the nucleic acid wherein the nanopore size occludes the bound proteins from passing through and thus the uncoated portion of the nucleic acid would translocate slower due to the presence of SSBs bound to the coated portion relative to a nucleic acid that has no SSBs coated anywhere on the nucleic acid effect [Para. 0152; Fig. 11 ]and thus modified Turner teaches the limitations of claim 7 wherein a bound RPA would have the same). 
Regarding claim 16, Turner further discloses a sequencing process to determine the sequence of the single-stranded nucleic acid or portion thereof (methods of sequencing the nucleic acid [Paras. 0148-0160]). 
Regarding claim 17, Turner further discloses wherein determining the sequence of the single-stranded nucleic acid or a portion thereof with the RPA bound to a first region of the single-stranded nucleic acid increases the inter-nucleotide resolution relative to the inter-nucleotide resolution for determining the sequence of the single-stranded nucleic acid without the RPA bound to a first region of the single-stranded nucleic acid (Turner teaches that the kinetics/speed of translocation is controlled by the presence/concentration of the SSBs on the nucleic acid wherein the nanopore size occludes the bound proteins from passing through and thus the uncoated portion of the nucleic acid would translocate slower due to the presence of SSBs bound to the coated portion relative to a nucleic acid that has no SSBs coated anywhere on the nucleic acid [Para. 0152; Fig. 11] and thus modified Turner teaches wherein a bound RPA would have the same. The controlled translocation of the DNA through the nanopore inherently increases the inter-nucleotide resolution relative to the uncontrolled translation, although not expressly stated by Turner. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. increased inter-nucleotide resolution), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112]. Furthermore, the limitations of claim 17 are intended results rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited [MPEP § 2111.04]). 
Regarding claim 18, Turner further discloses wherein the single-stranded nucleic acid is linearized when the translocation is electrophoretically induced (the nucleic acid is linearized [Fig. 11]. Furthermore, the limitations of claim 18 are intended results rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited [MPEP § 2111.04]). 
Regarding claim 19, Turner discloses a method for translocating a single-stranded nucleic acid back and forth through a nanopore sensor or reader comprising (nanopore sequencing devices and methods for translocating single stranded DNA/RNA including multiple pass sequencing [abstract; Paras. 0161, 0220-0221]) comprising:
contacting the single-stranded nucleic acid inserted in a nanopore sensor or reader comprising apertures having a diameter that prevents 13:1; the “first region” is the region with the binding proteins 200 on the cis side and the “second region” is the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]); and
electrophoretically driving a third region of the single-stranded nucleic acid within the nanopore sensor or reader and not bound by the RPA  bound to the second region of the single-stranded nucleic acid contact an aperture of the nanopore sensor or reader (the translocation through the nanopore under an applied voltage is controlled by the binding proteins wherein the kinetics of the nucleic acid translocation is controlled by the concentration of the binding proteins because the nanopore occludes/blocks the passage of the nucleic acid with the bound proteins and thus the translocation speed is controlled by the kinetics of the protein binding/removal from the nucleic acid strand; the region with no bound SSBs is the “third region” [Paras. 0050, 0161; Figs. 11 and 14]). 
Turner discloses wherein the binding protein can include E. Coli SSB, Tth SSB, Taq SSB, or any of the broad class of single-stranded DNA binding proteins or eukaryotic binding proteins [Para. 0152]. 
Turner is silent on other types of SSB proteins and thus fails to expressly teach wherein the SSB are “an extremophile replication protein A”. Turner also fails to expressly teach wherein conditions comprise a salt concentration “greater than 1 M”. 
One skilled in the art, in light of the teachings of Tuner that any single-stranded DNA binding protein or eukaryotic binding protein would be suitable for the device [Para. 0152] would look to known single-stranded DNA binding proteins. Replication protein A is a well-known binding protein as evidenced by Wold that teaches “Replication protein A is a single-stranded DNA-binding protein that is required for multiple processes in eukaryotic DNA metabolism, including DNA replication, DNA repair, and recombination” [abstract]. Winter discloses the use of a binding protein that binds to DNA under high salt concentrations [title] wherein the SSBs include an RPA3 protein from the halophile Haloferax volcanii that is able to bind to DNA even in salt concentrations up to 3M KCl [abstract; 4. Discussion, Para 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SSBs proteins disclosed by Turner with the RPA3 binding protein from Haloferax volcanii, and to use in higher salt concentrations in up to 3M KCl or higher, because Winter teaches that such binding protein is able to bind DNA even in high salt concentrations up to 3 M [abstract; 4. Discussion, Para 4]. The simple substitution of one known for another (i.e., one binding protein for another binding protein) is likely to be obvious when predictable results are achieved (i.e., binding DNA in high salt concentrations) [MPEP § 2143(B)]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e., it is obvious to utilize a concentration up to 3M as taught by Winter, which overlaps with the instant range of “greater than 1M” [MPEP 2144.05 (I)]. RPA3 of Haloferax volcanii is an extremophile that is a halophile and thus meets the limitations of instant claim 19 which requires an “extremophile”.  
Turner also fails to disclose within the embodiment of Fig. 11 wherein the translocation occurs in a back and forth pattern such that the third region is translocated multiple times. 
Turner does disclose, however, within the embodiment of Fig. 27 wherein the method can include a multiple pass sequencing step whereby the sequence is provided with large label that cannot pass through the nanopore such that the nucleic acid sequence is electrophoretically driven back and forth through the nanopore [Para. 0220-0221; Fig. 27]. Turner further teaches that such method enables the nucleic acid to be sequenced repeatedly and significantly improves the accuracy of the nanopore sequencing [Para. 0220]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiments of Fig. 11 and Fig. 27 as discussed in Paras. 0152 and 0220, respectively, because Turner teaches that sequencing the nucleic acid multiple times in a back and forth motion significantly increases the accuracy of the sequencing [Para. 0220]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Regarding claim 26, Turner further discloses wherein the first region of the single-stranded nucleic acid is on the cis side of the nanopore sensor or reader or the first region of the single-stranded nucleic acid is on the trans side of the nanopore sensor or reader (the “first region” is either the region with the binding proteins 200 on the cis side, or the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]).
Regarding claim 27, Turner further discloses wherein the diameter of the aperture is about 0.2nm to about 5nm (the nanopore preferably has a diameter of less than 3nm [Paras. 0085, 0108, 0164, 0188]). 

Claims 10 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Winter, as applied to claims 1 and 11 above, and further in view of Jayasinghe et al. (US 20170058338 A1). Evidentiary support provided by Wold for claim 1 as outlined above. .
Regarding claims 10 and 22-25, modified Turner discloses the limitations of claims 1 and 11 as outlined previously. 
Turner as modified by Winter teaches wherein salt concentrations of up to 3M were performed because this high concentration is more physiologically relevant [Pg. 5, Left Col., Para. 1]. 
Turner and Winter are silent on the method being performed in conditions comprising high temperature of greater than 32°C or low temperature of less than 5°C, of instant claim 10, or comprising salt concentrations that are “greater than 3M”, of instant claim 22, “greater than 4M”, of instant claim 23, “greater than 5M” of instant claim 24, or “greater than  6M”, of instant claim 25. 
Jayasinghe discloses a method of improving the movement of a nucleic acid through a nanopore [title; abstract]. Jayasinghe teaches that the method of improving the translocation of the polynucleotide through the nanopore can be performed at a temperature ranging from 0° to 100°C, or from 20°C to 60°C [Para. 0405]. Jayasinghe further teaches wherein the salt concentration may be at least 3.0 M and that high salt concentrations provide a high signal to noise ratio and allow for currents indicative of the presence of a nucleotide to be identified against the background of normal current fluctuations [Para. 0403]. [Para. 0403]. 
Given the teachings of Jayasinghe, which teaches the method of improving the translocation of the polynucleotide through the nanopore being performed at a temperature ranging from 0°C-100°C and salt concentrations that are at least 3.0M, and wherein higher salt concentrations yield a higher signal to noise ratio that allow for easier identification of the nucleotide currents from the background currents [Para. 0403], it would have been obvious to have modified Turner to have selected and utilized a temperature within the disclosed range of 0°-100°C, including those amounts that overlap with the claimed range of greater than 32°C or less than 5°C (claim 10) and a salt concentration within the disclosed range of at least 3.0M, including those amounts that overlap within the claimed range of > 2M, > 3M, > 4M, > 5M, or >6M (for claims 22-25, respectively). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [See MPEP 2144.05 (I)]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [MPEP § 2144.05(II)(A)]. Therefore, it would have been obvious to one skilled in the art to perform the method at the disclosed temperature and concentration as the method of translocating the DNA through the nanopore would function is a predictable manner given these conditions. 

Response to Arguments
Applicant's arguments/amendments filed 11/23/2022 with respect to the claim objections and the 112(b) rejections have been fully considered and are persuasive. The claim objections and rejection under 35 U.S.C. § 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 9-10, filed 11/23/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered and are persuasive. The prior grounds of rejection under 35 U.S.C. § 102 are withdrawn. 
Applicant’s arguments, see Remarks Pgs. 10-15, filed 11/23/2022, with regards to the 35 U.S.C. § 103 rejection in view of Winter are not persuasive and Applicant’s arguments are addressed below.

Applicant’s Argument #1
Applicant argues on Pgs. 10-12 that Winter has nothing to do with translocation of nucleic acid in a nanopore sensor and that one of skill in the art would infer from Winter that the RPA would bind too tightly and not be forced off the translocating nucleic acid, or that the RPA would not bind tightly enough and not slow translocation. 

Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, such motivation is provided in Turner wherein the binding protein can include E. Coli SSB, Tth SSB, Taq SSB, or any of the broad class of single-stranded DNA binding proteins or eukaryotic binding proteins [Para. 0152]. One skilled in the art, in light of the teachings of Tuner that any single-stranded DNA binding protein or eukaryotic binding protein would be suitable for the device [Para. 0152] would look to known single-stranded DNA binding proteins. Replication protein A is a well-known binding protein as evidenced by Wold that teaches “Replication protein A is a single-stranded DNA-binding protein that is required for multiple processes in eukaryotic DNA metabolism, including DNA replication, DNA repair, and recombination” [abstract]. It would have been obvious for one skilled in the art to use the RPA taught by Winter because Turner expressly teaches that “any of the broad class of single-stranded DNA binding proteins” can be used and RPA is a well-known type of ssDNA binding protein. There does not appear to be any evidence in Turner or Winter that the RPA would bind too tightly or not bind tightly enough and the fact the Applicant uses the same RPA3 as Winter (see instant claim 13) this argument is not convincing. 

Applicant’s Argument #2
Applicant argues on Pg. 13 that Jayasinghe teaches away from the claimed method because Jayasinghe teaches not using single-stranded binding proteins. Applicant further argues that Jayasinghe teaches that the salt concentration is preferably 150 mM to 1M and thus teaches away from using RPA and from using the salt concentrations claimed. 
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jayasinghe was not relied upon for use of helicase or DNA polymerase enzymes and thus the argument that Jayasinghe teaches away is moot. Jayasinghe teaches the method of improving the translocation of the polynucleotide through the nanopore being performed at a temperature ranging from 0°C-100°C and salt concentrations that are at least 3.0M, and wherein higher salt concentrations yield a higher signal to noise ratio that allow for easier identification of the nucleotide currents from the background currents [Para. 0403]. It would have been obvious to have modified Turner to have selected and utilized a temperature within the disclosed range of 0°-100°C, including those amounts that overlap with the claimed range of greater than 32°C or less than 5°C (claim 10) and a salt concentration within the disclosed range of at least 3.0M, including those amounts that overlap within the claimed range of > 2M, > 3M, > 4M, > 5M, or >6M (for claims 22-25, respectively). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [See MPEP 2144.05 (I)]. 
Examiner further notes that MPEP 2144 states that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [MPEP § 2144.05(II)(A)]. Therefore, it would have been obvious to one skilled in the art to perform the method at the disclosed temperature and concentration as the method of translocating the DNA through the nanopore would function is a predictable manner given these conditions. 
Regarding Applicant’s argument that Jayasinghe teaches away from a concentration of greater than 1M, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed [MPEP 2145(X)(D)(1)]. Jayasinghe expressly teaches a concentration of “at least 3.0M” and thus clearly does not teach away from a concentration of greater than 1.0M. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795